August 8, 1910, R. B. Willis and J. J. Whitaker entered into a written contract, by the terms of which Willis was to sell to Whitaker a certain farm. Said contract contained a stipulation to the effect that Willis agreed to convey to Whitaker a merchantable title to the farm. It also recited that, in order to render it binding, each party had deposited with the First State Bank of Eddy, Tex., $300 "for forfeit, same to be returned when terms have been complied with." The contract also contained a stipulation that the trade was to be consummated by October 15th, but, in case of unavoidable delay, a few days additional was to be allowed. January 6, 1911, Whitaker brought suit, making both Willis and the bank defendants, and sought to recover the $600 deposited with the bank. In its answer the bank admitted that it was a stakeholder, and ready and willing to pay the $600 as directed by the court. The defendant Willis filed an answer containing exceptions, a general denial, and a special plea, alleging that the plaintiff had breached the contract, and seeking to recover from the plaintiff and the bank the entire $600.
There was a jury trial, which resulted in a verdict and judgment to the effect that Whitaker and Willis each recover the $300 delivered by each to the bank, and Whitaker has appealed.
We overrule appellant's contention that the court erred in not permitting him to prove that there was an oral agreement between him and Willis to the effect that the question of title to the land was to be submitted to a particular attorney, and his decision as to whether it was a merchantable title was to be binding upon the parties. In that particular there was no ambiguity in the written contract; and, as the testimony referred to would have varied its terms in that regard, it was not admissible, and the trial court properly excluded it.
Under the charge of the court, the jury found, in effect, that Willis had not refused to make a deed conveying the land to Whitaker, as the latter charged in his petition, and as there was no proof showing that Willis could not have conveyed a merchantable title, and no proof that the plaintiff had tendered a compliance with the *Page 1005 
contract upon his part, the plaintiff was not entitled to recover the money deposited by Willis, and the trial court might have instructed a verdict against him in that respect.
We also hold that no error was committed in refusing to permit the plaintiff to prove that, after the contract was made, a third party brought suit against Willis for the land. Notwithstanding the fact that such suit was brought, Willis may have had a perfect title to the land; and, if such was the case, it was a merchantable title.
No reversible error has been pointed out; and the judgment is affirmed.
Affirmed.